UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15 (d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 29, 2007 KILROY REALTY CORPORATION (Exact name of registrant as specified in its charter) Maryland 1-12675 95-4598246 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12200 W. Olympic Boulevard, Suite 200, Los Angeles, California90064 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(310) 481-8400 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2.): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. (b)On November 29, 2007, Matthew J. Hart, a member of the Board of Directors (the “Board”) of Kilroy Realty Corporation (the “Company”), notified the Company that he has decided not to stand for re-election to the Board at the Company’s 2008 annual meeting of stockholders and that he will retire from the Board upon completion of his existing term, which expires on the date of the 2008 annual meeting of stockholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KILROY REALTY CORPORATION Date: December 4, 2007 By: /s/ Heidi R. Roth Heidi R. Roth Senior Vice President and Controller
